Title: To James Madison from John Stone, 1 December 1801
From: Stone, John
To: Madison, James


					
						Sir
						Norfolk   ca. 1 December 1801
					
					In the Year 1800—in the Month of March I Received on Board of my Vessel, thirteen Portugues Seamen who were taken By me from a Wrack in the greatest distress, off the western Islands, at least 1300 leages from Land.  The Expence of Victuals & Clothing furnished them untill they were landed at Norfolk, I consider should be paid without a moments delay, either By our Govt. or the Portugues Govert., for it would (by All Candid men) Be considered as oppressive, for me to loose the keeping of 13 men for nearly two Months at Sea when my provisions were high—when I put myself on Allowance and was deprived of many Comforts, when I was exposed with my Crew to perish for the want of the very provisions with which I had supplied & furnished these Portugues.  The State of Va. has paid for there Support while here but as You will find By Govr. Monro’s Letter herewith declines the Payment of my Expences, And refer my Claim to You as Secretary of State.  If Sir after attending To the extream hardship of a denial of Payment You will be so good as to inform me if there Payment    provided—in Cases of this kind, and if any what Steps I must take in Order to obtain it You will greatly .  A Letter Addressed to Samuel Marsh my Agent in Norfolk will be Recvd. with Gratitude By Your Humble Servt.
					
						John Stone
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
